Case 1:21-cv-20053-DPG Document 1 Entered on FLSD Docket 01/06/2021 Page 1 of 3


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


                                                      CASE NO.:

 ANTHONY HACKETT,

         Plaintiff,

 vs.

 SCP DISTRIBUTORS, LLC d/b/a POOL CORP.,
 and BRENNTAG MID-SOUTH, INC.,

       Defendants.
 _________________________________/

        DEFENDANT BRENNTAG MID-SOUTH, INC.’S PETITION FOR REMOVAL

         The Defendant, BRENNTAG MID-SOUTH, INC., pursuant to Title 28 U.S.C. §1441,

 hereby petitions for Removal of the above-styled action from the Circuit Court of the Eleventh

 Judicial Circuit, in and for Miami-Dade County, Florida, where the same is now pending as Case

 No. 2020-025507-CA-01 Div, to this Court. Removal is proper on the following grounds:

         1.      Plaintiff commenced a civil action in the Circuit Court of the Eleventh Judicial

 Circuit, in and for Miami-Dade County, Florida, styled Anthony Hackett v. SCP Distributors,

 LLC d/b/a Pool Corp., and Brenntag Mid-South, Inc., Case No. 2020-025507-CA-01. See

 Plaintiff’s Complaint attached as Exhibit “A”.

         2.      The Complaint in this case was served on Defendant via process server to its

 registered agent on December 8, 2020. See Summons with proof of service attached as Exhibit

 “B”.

         3.      The Plaintiff’s Complaint contains claims in which there exists diversity of

 citizenship between Plaintiff and the Defendants.




                                                  1
Case 1:21-cv-20053-DPG Document 1 Entered on FLSD Docket 01/06/2021 Page 2 of 3


          4.    The Plaintiff asserts in his complaint that he was domiciled in the State of Florida

 at the time this action was filed and commenced in State Court. Moreover, Plaintiff asserts in his

 Complaint that the accident that is the subject of the Complaint occurred in Florida

 approximately three months before the Complaint was filed and thus that he was domiciled in

 Florida at that time. Thus Plaintiff is and was a citizen of the State of Florida at the time this

 action was filed and commenced in State Court. Furthermore, at the time of this accident and at

 the time this action was filed and commenced in State Court as well as at present, Defendant

 BRENNTAG MID-SOUTH, INC. is a foreign corporation organized under and having a

 principal place of business in the Commonwealth of Kentucky, and Codefendant SCP

 DISTRIBUTORS, LLC is a limited liability company under the laws of the State of Delaware

 with a principal place of business in Delaware and is wholly-owned by its sole member, POOL

 CORP., INC., which is a foreign corporation organized under and having a principal place of

 business in the State of Delaware.

          5.    The Plaintiff’s Complaint contains claims in which the legal matter exceeds the

 sum or value of $75,000.00, exclusive of interests and costs. More specifically, counsel for

 Plaintiff has asserted that Plaintiff has sustained serious and permanent injuries to his eye and his

 vision as a result of chemical exposure. Counsel for Plaintiff has also asserted that these alleged

 injuries have led to loss of Plaintiff’s earning and earning capacity.

          6.    The Parties are diverse pursuant to 28 U.S.C. §1441(a)(1).

          7.    This Court has original jurisdiction of this civil action under Title 28, U.S.C.

 §1332, and this cause is therefore properly removed pursuant to Title 28, U.S.C. §1441 and

 §1446.

          8.    Following the filing of this Petition with this Court, written notice of the filing of

 the same will be provided to the attorney for Plaintiff and the Codefendant, as required by law.




                                                   2
Case 1:21-cv-20053-DPG Document 1 Entered on FLSD Docket 01/06/2021 Page 3 of 3


        9.      Moreover, Codefendant, SCP DISRTRIBUTORS, LLC has no objection to the

 subject removal to this Court.

        10.     Following the filing of this Petition with this Court, a true and accurate copy of

 the same will be filed with the Clerk of Court of the Eleventh Judicial Circuit of Miami-Dade

 County, Florida, as required by law.

        10.     Pursuant to 28 U.S.C. § 1446(a), Defendant simultaneously files a true and legible

 copy of important process, pleadings, and orders on file in the state court with this Petition for

 Removal.

        WHEREFORE, Defendant, BRENNTAG MID-SOUTH, INC., through its undersigned

 attorneys, respectfully requests that this matter be removed and that this Honorable Court grant

 such other and additional relief as is otherwise proper.

 Respectfully submitted this January 6, 2021.

                                                       MARSHALL DENNEHEY WARNER
                                                       COLEMAN & GOGGIN, P.C.

                                                By:    /s/ Ryan D. Burns
                                                       Ryan D. Burns
                                                       Florida Bar No. 25776
                                                       rdburns@mdwcg.com
                                                       2400 East Commercial Blvd., Suite 1100
                                                       Fort Lauderdale, Florida 33308
                                                       Phone: (954) 847-4920
                                                       Fax: (954) 627-6640
                                                       Counsel for Defendant

                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by
 EPortal/Email on January 6, 2021 to: Jerome A. Pivnik, Esq., The Pivnik Law Firm, 7700 N.
 Kendall Drive, Suite 703, Miami, FL 33156; JPivnik@pivniklaw.com; Pivniklaw@aol.com

                                                By:    /s/ Ryan D. Burns
                                                       Ryan D. Burns
                                                       Florida Bar No. 25776




                                                  3
